Use the Tab key to move
                   Case from field to field on this
                        1:18-cv-02718-RDM           form.
                                                 Document 96 Filed 09/30/19 Page 1 of 1

                                    UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF COLUMBIA



          O.A., et al. & S.M.S.R., et al.
          _______________________________
                                         Plaintiff

                                   vs.                                         18-2718, 18-2838
                                                              Civil Action No.___________


          DONALD  J. TRUMP, et al.
          ____________________________________
                                         Defendant


                                            NOTICE OF APPEAL
                 Notice is hereby given this 30th       day of September                  , 20 19      , that

           Defendants

          hereby appeals to the United States Court of Appeals for the District of Columbia Circuit from

          the judgment of this Court entered on the   2nd            day of August                  , 20 19

          in favor of Plaintiffs

          against said Defendants


                                                       __________________________________________
                                                                   Attorney or Pro Se Litigant
                                                       Kathryne Gray, Erez Reuveni, Benton York
                                                       U.S. Dep't of Justice, Civil Division
                                                       P.O. Box 868, Ben Franklin Station
                                                       Washington, DC 20044
                                                       (202) 305-7386Address and Phone Number

          (Pursuant to Rule 4(a) of the Federal Rules of Appellate Procedure a notice of appeal in a civil action
          must be filed within 30 days after the date of entry of judgment or 60 days if the United States or
          officer or agency is a party)

          CLERK Please mail copies of the above Notice of Appeal to the following at the addresses indicated:
